Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10897743 or claims 1-17 of Patent number 11246110 or claims 1-10 of the patent number 10887969  or claims 1-12 of the patent number 11129120. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10897743 or claims 1-17 of Patent number 11246110 or claims 1-10 of the patent number 10887969  or claims 1-12 of the patent number 11129120 discloses :
  method of receiving Remaining Minimum System Information (RMSI) by a user equipment (UE) in wireless communication, the method comprising: detecting, at a first frequency position, a first Synchronization Signal Block (SSB) including a Synchronization Signal (SS) and a Physical Broadcasting Channel (PBCH); determining whether any RMSI associated with the first SSB is present; and based on a determination that any RMSI associated with the first SSB is not present: acquiring, from the PBCH, RMSI scheduling information, wherein the RMSI scheduling information relates t
wherein the first SSB is detected at the first frequency position for a first synchronization raster, and wherein the specified frequency range includes the first synchronization raster;  
wherein a second SSB not associated with any RMSI is received at a second frequency position that is not included in the first synchronization raster;  
communication device configured to receive Remaining Minimum System Information (RMSI) in wireless communication, the communication device comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: detecting, at a first frequency position, a first Synchronization Signal Block (SSB) including a Synchronization Signal (SS) and a Physical Broadcasting Channel (PBCH); determining whether any RMSI associated with the first SSB is present; and based on a determination that any RMSI associated with the first SSB is not present: acquiringtransmitted within the specified frequency range that is related to 
 user equipment (UE) configured to receive Remaining Minimum System Information (RMSI) in wireless communication, the UE comprising: at least one transmitter and at least one receiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: detecting, at a first frequency position, a first Synchronization Signal Block (SSB) including a Synchronization Signal (SS) and a Physical Broadcasting Channel (PBCH); determining whether any RMSI associated with the first SSB is present; and based on a determination that any RMSI associated with the first SSB is not present: acquiring

Applicant's claims 1-13 broaden the scope of claims 1-12 of U.S. Patent No. 10897743 or claims 1-17 of Patent number 11246110 or claims 1-10 of the patent number 10887969  or claims 1-12 of the patent number 11129120 by eliminating “ a user equipment”  from claims 1-12 of U.S. Patent No. 10897743 or claims 1-17 of Patent number 11246110 or claims 1-10 of the patent number 10887969  or claims 1-12 of the patent number 11129120. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Ko et al. (11464053) is cited to show a system which is considered pertinent to the claimed invention.

5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476